DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of Group II, claims 1-4 and 11 with the administration of Akkermansia muciniphila, in the reply filed on 11/10/21 is acknowledged.  The traversal is on the ground(s) that the examination of all of the claims does not place a serious burden on the Examiner.  This is not found persuasive because the Restriction Requirement was made under PCT 35 USC 121 and 372 and set forth that no special technical feature defined over the cited prior art.  Applicants’ response fails to address this argument.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 5-10 are withdrawn for being drawn to a non-elected invention.
Claim Objections
2.	Claims 1 and 2 are objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Routy et al (Nature Rev. Clin. Oncol. April 10, 2018. 15(6). ISSN 1759-4774; pp. 382-396; provided by Applicants).
.
	
5.	Claim(s) 1-4 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vetizou et al (Cell Research. March 2018. 28(3): 263-264).
	Vetizou teach that administration by gavage of A.muciniphila reduced the unresponsiveness to anti-PD1 and increased the T cell/cytokine response in mice with cancer.  See column 2 on page 263.  Column 2 on page 263 recites that analysis of the composition of 100 lung and renal cancer patients revealed patients with the best responses to treatment harbor significantly increased representation of Akkermansia muciniphila than non-responders.  Page 264, column 1, recites that presence of these certain bacterial species favor the establishment of an anti-tumor immune at baseline.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.	Claims 1-4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/772,189 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are presently drawn to administering B.fragilis to raise an immunological response for treatment.  Although the instant claims specifically recite ‘to treat a tumor’ the treatment is done by immunological response and the instant claims use the same material for stimulating the claimed immunological response.  The instant claims contain the non-elected subject matter, B.fragilis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1-4 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/764,413 (reference application). Although the claims at issue are not identical, they both sets of claims are drawn to administering B.fragilis to raise an immunological response for treatment, e.g., the instant claims still recite the non-elected B.fragilis.  Claim 6, 10 and 13 of the co-pending application recite treating or preventing a tumor.  A composition and its properties are inseparable. Therefore, if the prior art teaches administration of the identical composition, (composition of B. fragilis) the properties applicant discloses and/or claims (inducing a proliferation and accumulation of γδT cells) are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	Claims 1-3, 7, 8 and 11 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-11 of co-pending Application No. 16/648,774 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to administering B.fragilis to prevent or treat a tumor, e.g., the instant claims contain the non-elected subject matter.  Although the co-pending claims specifically recite ‘to treat a tumor’ the treatment is done by immunological response and the instant claims use the same material for stimulating the claimed immunological response.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Prior art references not presently relied upon:
	O’Mahony et al (WO 2017/060698 A1).  O’Mahony et al teach the use of Akkermansia muciniphila for treating undesirable inflammatory activity not caused by any metabolic disorder and/or activity.	
	Dingemanse et al (Carcionogenesis. 2015. 36(11) 1388-1396).  Administering A.muciniphila alone and in combinations to analyze and treat intestinal tumor development.	
Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        1/20/22